 

Exhibit 10.1

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Rosanna McCollough (“Employee”) and YogaWorks, Inc. (f/k/a Whole Body, Inc., the
“Company”) (collectively, referred to as the “Parties” or individually referred
to as a “Party”). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of March 27, 2017 (the “Employment Agreement”); and

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective October 31, 2019,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company or its subsidiaries or
affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Employee’s ownership of vested
equity securities of the Company or Employee’s right to indemnification by the
Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the Severance Payments described in Section
4 of the Employment Agreement, which, pursuant to the Employment Agreement, are
conditioned on the Employee’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Employee hereby agree as follows:

1.Severance Payment; Salary and Benefits.

a)The Company agrees to provide Employee with the severance payments and
benefits described in Section 4(b) of the Employment Agreement, payable at the
times set forth in, and subject to the terms and conditions of, the Employment
Agreement. In addition, to the extent not already paid, and subject to the terms
and conditions of the Employment Agreement, the Company shall pay or provide to
the Employee all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.

b)The Company hereby agrees that, notwithstanding anything contained in the 2014
Plan or the 2017 Plan (each as defined below), or in any applicable award
agreement or elsewhere to the contrary, subject to and conditioned upon
Employee’s timely execution and non-revocation of this Agreement (and the
effectiveness of the general release contemplated hereby), (i) all stock options
granted pursuant to Employee’s Incentive Stock Option Agreement dated March 24,
2017 (the “2014 Plan Option”) under the YWX Holdings, Inc. 2014 Stock Option and
Grant Plan (the “2014 Plan”), (ii) all stock options granted pursuant to
Employee’s Stock Option Agreement, dated February 25, 2019 (the “2017 Plan
Option”) under the YogaWorks, Inc. 2017 Incentive Award Plan (the “2017 Plan”),
(iii) all restricted stock units granted pursuant to Employee’s Restricted Stock
Unit Agreements, dated August 16, 2017, February 28, 2018 and March 1, 2019,

 



--------------------------------------------------------------------------------

 

respectively, under the 2017 Plan, and (iv) all restricted stock issued pursuant
to Employee’s Restricted Stock Agreements, dated December 31, 2015 and July 15,
2016, respectively, under the 2014 Plan, in each case, that remain outstanding,
unexercised (if applicable) and in effect in accordance with the terms of the
applicable award agreement as of the date of Employee’s termination of
employment: (A) to the extent unvested as of the date of Employee’s termination
of employment, shall vest in full on the date on which Employee’s release
provided hereunder becomes effective and irrevocable (and for clarity, shall
remain outstanding and eligible to vest until such release effective date
following Employee’s termination of employment); (B) with respect to the 2014
Plan Option and the 2017 Plan Option, shall remain outstanding and exercisable
until the earlier of (x) the original full term of such awards (disregarding any
continued employment requirement) and (y) any breach by Employee of her
continuing obligations under the Employment Agreement, including without
limitation those set forth in Section 5 and Section 6 thereof; and (C) Employee
shall have the right to satisfy exercise price and tax withholding obligations
arising in connection with the vesting or exercise of such awards (as
applicable) by delivering to the Company a number of shares underlying such
awards (or other shares of Company stock held by Employee) sufficient to satisfy
such obligations.

c)The Company hereby agrees that Employee will receive the full amount of her
target bonus for 2019 ($100,000), to be paid no later than March 1, 2020.  

2.Release of Claims. Employee agrees that, other than with respect to the
Retained Claims, the foregoing consideration/severance payments represent
settlement in full of all outstanding obligations owed to Employee by the
Company, Parent (as defined in the Employment Agreement), any of their direct or
indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the “Releasees”).
Employee, on her own behalf and on behalf of any of Employee's affiliated
companies or entities and any of their respective heirs, family members,
executors, agents, and assigns, other than with respect to the Retained Claims,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:

a)any and all claims relating to or arising from Employee’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

b)any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of any shares of stock or other equity interests of the
Company or any of its affiliates, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

 



--------------------------------------------------------------------------------

 

c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of l 990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the federal
and California Worker Adjustment and Retraining Notification Acts; the Family
and Medical Leave Act; the Sarbanes Oxley Act of 2002; the California Fair
Employment and Housing Act; the California Business and Professions Code; the
California Labor Code; the California Equal Pay Law; the Moore-Brown-Roberti
Family Rights Act of 1991; the California Labor Code; the California WARN Act;
the California False Claims Act; and the California Corporate Criminal Liability
Act;

e)any and all claims for violation of the federal or any state constitution;

f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h)any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Employee’s employment, pursuant to written terms of
any employee benefit plan of the Company or its affiliates and Employee’s right
under applicable law and any Retained Claims. This release further does not
release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

 



--------------------------------------------------------------------------------

 

In addition, nothing in this Release precludes Executive from participating in
any investigation or proceeding before any federal or state agency, or
governmental body, including, but not limited to, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission and/or the
Department of Justice.

3.Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that she is waiving and releasing any rights she may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that she has been advised by this writing
that: (a) she should consult with an attorney prior to executing this Agreement;
(b) she has twenty-one (21) days within which to consider this Agreement; (c)
she has 7 days following her execution of this Agreement to revoke this
Agreement pursuant to written notice to the of the Company; (d) this Agreement
shall not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and returns it to the Company in less than the twenty-one (21)
day period identified above, Employee hereby acknowledges that she has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement.

4.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

5.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and a duly authorized officer of the Company.

6.Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Sections 11(a) and 11(i) of the Employment Agreement.

7.Effective Date. If the Employee has attained or is over the age of 40 as of
the date of Employee’s termination of employment, then Employee has seven days
after signing this Agreement to revoke it and this Agreement will become
effective on the eighth day after Employee signed this Agreement, so long as it
has been signed by the Parties and has not been revoked by Employee before that
date (the “Effective Date”). If the Employee has not attained the age of 40 as
of the date of Employee’s termination of employment, then the “Effective Date”
shall be the date on which Employee signs this Agreement.

8.Notices.  Any notice, request, claim, demand, document and other communication
hereunder to any Party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by electronic mail or
certified or registered mail, postage prepaid, as follows:

 



--------------------------------------------------------------------------------

 

If to the Company:

YogaWorks, Inc.

c/o Great Hill Partners LLC

John Hancock Tower

200 Clarendon Street, 29th Floor

Boston, MA 02116

Attention: Peter Garran

Email: pgarran@greathillpartners.com

with a copy to:

Sidley Austin LLP

60 State Street, 36th Floor

Boston, MA 02109

Attention: William Schwab

Email: wschwab@sidley.com

If to Employee, at the last address that the Company has in its personnel
records for Employee.

9.Property. Notwithstanding anything to the contrary in the Employment
Agreement, Company hereby agrees that Employee may retain her Company-issued
laptop, provided that (i) all Company information stored on such laptop has been
transferred to the Company’s information storage systems prior to the date
hereof, and (ii) all confidentiality obligations of Employee contained in the
Employment Agreement and elsewhere will continue to apply in accordance with
their terms.  Employee and one family member will continue to have membership
access to the Company’s yoga studios for the duration of the Severance Period.  

10.Voluntary Execution of Agreement. Employee understands and agrees that she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of her claims against the Company and any of the other Releasees.
Employee acknowledges that: (a) she has read this Agreement; (b) she has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) she has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
her own choice or has elected not to retain legal counsel; (d) she understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) she is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

Dated: October 31, 2019/s/ Rosanna McCollough
Rosanna McCollough

 

COMPANY

Dated: October 31, 2019By: /s/ Vance Chang
Name:  Vance Chang
Title:  Authorized Signatory

 

 

 